


Exhibit 10.8

 

EMPLOYMENT AGREEMENT

(Brian Posner)

 

This Employment Agreement dated as of January 5, 2009 (this “Agreement”) is made
by and between Power Medical Interventions, Inc., a Delaware corporation (the
“Company”), and Brian Posner (“Executive”).

 

BACKGROUND

 

The Company desires to employ Executive, and employee desires to be employed by
the Company in accordance with the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises, the respective covenants and
commitments of the parties hereto set forth in this Agreement and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.                                       EMPLOYMENT.  THE COMPANY OFFERS AND
EXECUTIVE ACCEPTS EMPLOYMENT AND AGREES TO PERFORM SERVICES FOR THE COMPANY, FOR
THE PERIOD AND UPON THE OTHER TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN
THIS AGREEMENT.


 


2.                                       EMPLOYMENT TERM.  EXECUTIVE’S
EMPLOYMENT PURSUANT TO THIS AGREEMENT SHALL BE FROM JANUARY 5, 2009 (THE
“EFFECTIVE DATE”), THROUGH DECEMBER 31, 2011, UNLESS EARLIER TERMINATED PURSUANT
TO THE PROVISIONS OF SECTION 9 BELOW.  IF EXECUTIVE’S EMPLOYMENT CONTINUES
BEYOND DECEMBER 31, 2011, SUCH EMPLOYMENT SHALL BE AT WILL, UNLESS AND TO THE
EXTENT THIS AGREEMENT IS EXTENDED OR RENEWED BY A WRITTEN AGREEMENT BETWEEN THE
PARTIES.


 


3.                                       TITLE AND DUTIES; REPRESENTATIONS AND
WARRANTIES.


 


3.1.                              SERVICE WITH COMPANY.  COMPANY HEREBY EMPLOYS
EXECUTIVE TO PERFORM THOSE EXECUTIVE DUTIES AND SERVICES AS THE COMPANY SHALL
FROM TIME TO TIME SET FORTH, AND EXECUTIVE ACCEPTS EMPLOYMENT WITH THE COMPANY,
UPON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH.  EXECUTIVE SHALL SERVE AS
THE CHIEF FINANCIAL OFFICER OF THE COMPANY AND SHALL REPORT TO THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY.  EXECUTIVE MAY ALSO SERVE AS AN OFFICER OR
DIRECTOR OF ONE OR MORE SUBSIDIARIES OF THE COMPANY; PROVIDED, HOWEVER, THAT
EXECUTIVE SHALL NOT BE ENTITLED TO ANY ADDITIONAL COMPENSATION FOR SERVING IN
SUCH ADDITIONAL CAPACITIES.


 


3.2.                              PERFORMANCE OF DUTIES.  EXECUTIVE AGREES TO
SERVE THE COMPANY FAITHFULLY AND TO THE BEST OF HIS ABILITY AND TO DEVOTE HIS
FULL TIME, ATTENTION AND BEST EFFORTS TO THE BUSINESS AND AFFAIRS OF THE COMPANY
AFTER THE EFFECTIVE DATE AND DURING THE TERM OF THIS AGREEMENT.  EXCEPT TO THE
EXTENT THE RESTRICTIONS CONTAINED IN SECTION 5 MAY APPLY, NOTHING IN THIS
AGREEMENT SHALL PROHIBIT EXECUTIVE FROM (I) MAKING AND MANAGING PASSIVE
INVESTMENTS, AND (II) ENGAGING IN RELIGIOUS, ACADEMIC, CHARITABLE OR OTHER
COMMUNITY OR NON-PROFIT ACTIVITIES, IN A MANNER, AND TO AN EXTENT, THAT WILL NOT
INTERFERE WITH HIS DUTIES TO THE COMPANY. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS SECTION, COMPANY ACKNOWLEDGES THE SEPARATION AGREEMENT DATED
DECEMBER 23, 2008 BY AND AMONG EXECUTIVE, PHARMACOPEIA, INC. AND LIGAND
PHARMACEUTICALS INCORPORATED AND

 

--------------------------------------------------------------------------------


 


ACKNOWLEDGES EXECUTIVE’ CONTINUING OBLIGATIONS THEREUNDER, INCLUDING THE
OBLIGATION TO PROVIDE CERTAIN COOPERATION.


 


3.3.                              COMPLIANCE WITH COMPANY POLICIES.  EXECUTIVE
AGREES THAT IN THE RENDERING OF ALL SERVICES TO THE COMPANY AND IN ALL ASPECTS
OF EMPLOYMENT HEREUNDER, HE SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL
DIRECTIVES, POLICIES, STANDARDS AND REGULATIONS FROM TIME TO TIME ESTABLISHED BY
THE COMPANY, INCLUDING WITHOUT LIMITATION SECTION 104 OF COMPANY’S EMPLOYMENT
POLICIES AND PROCEDURES MANUAL, TO THE EXTENT THEY ARE NOT IN CONFLICT WITH THIS
AGREEMENT.


 


3.4.                              OTHER OBLIGATIONS.


 


(A)                                  BETWEEN EXECUTIVE AND THIRD PARTIES. 
EXECUTIVE HEREBY REPRESENTS, WARRANTS AND AGREES: (I) THAT EXECUTIVE HAS THE
FULL RIGHT TO ENTER INTO THIS AGREEMENT AND PERFORM THE SERVICES REQUIRED OF HIM
HEREUNDER, WITHOUT ANY RESTRICTION WHATSOEVER; (II) THAT IN THE COURSE OF
PERFORMING SERVICES HEREUNDER, EXECUTIVE WILL NOT VIOLATE THE TERMS OR
CONDITIONS OF ANY AGREEMENT BETWEEN HIM AND ANY THIRD PARTY OR INFRINGE OR
WRONGFULLY APPROPRIATE ANY PATENTS, COPYRIGHTS, TRADE SECRETS OR OTHER
INTELLECTUAL PROPERTY RIGHTS OF ANY PERSON ANYWHERE IN THE WORLD; (III) THAT
EXECUTIVE HAS NOT AND WILL NOT DISCLOSE OR USE DURING HIS EMPLOYMENT BY THE
COMPANY ANY CONFIDENTIAL INFORMATION THAT HE ACQUIRED AS A RESULT OF ANY
PREVIOUS EMPLOYMENT OR CONSULTING ARRANGEMENT OR UNDER A PREVIOUS OBLIGATION OF
CONFIDENTIALITY; AND (IV) THAT EXECUTIVE HAS DISCLOSED TO THE COMPANY IN WRITING
ANY AND ALL CONTINUING OBLIGATIONS TO PREVIOUS EMPLOYERS OR OTHERS THAT REQUIRE
HIM NOT TO DISCLOSE ANY INFORMATION TO THE COMPANY.


 


(B)                                 BETWEEN COMPANY AND THIRD PARTIES. 
EXECUTIVE ACKNOWLEDGES THAT THE COMPANY FROM TIME TO TIME MAY HAVE AGREEMENTS
WITH OTHER PERSONS, INCLUDING THE GOVERNMENT OF THE UNITED STATES OR OTHER
COUNTRIES AND AGENCIES THEREOF, WHICH IMPOSE OBLIGATIONS OR RESTRICTIONS ON
COMPANY REGARDING INVENTIONS MADE DURING THE COURSE OF WORK THEREUNDER OR
REGARDING THE CONFIDENTIAL NATURE OF SUCH WORK.  EXECUTIVE AGREES TO BE BOUND BY
ALL SUCH OBLIGATIONS AND RESTRICTIONS AND TO TAKE ALL ACTION NECESSARY TO
DISCHARGE THE OBLIGATIONS OF THE COMPANY THEREUNDER.


 


3.5.                              LOCATION.  EXECUTIVE INITIALLY SHALL BE BASED
AT THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES IN LANGHORNE, PENNSYLVANIA AND
SHALL MAINTAIN A RESIDENCE WITHIN 75 MILES OF LANGHORNE.


 


4.                                       COMPENSATION AND BENEFITS.


 


4.1.                              SALARY.  COMPANY SHALL PAY EXECUTIVE A BASE
SALARY (“SALARY”), PAYABLE IN EQUAL INSTALLMENTS IN ACCORDANCE WITH COMPANY’S
STANDARD SCHEDULE FOR SALARY PAYMENTS TO ITS EXECUTIVE EMPLOYEES, AT AN INITIAL
ANNUAL RATE EQUAL TO $250,000.  EXECUTIVE’S SALARY SHALL BE REVIEWED ANNUALLY BY
THE CHIEF EXECUTIVE OFFICER AND MAY BE INCREASED AT THE BEGINNING OF EACH
CALENDAR YEAR.


 


4.2.                              BONUS.  EXECUTIVE WILL BE ELIGIBLE TO
PARTICIPATE IN COMPANY’S INCENTIVE COMPENSATION PLAN FOR SENIOR MANAGERS (THE
“BONUS PLAN”).  ANY BONUS AWARDED UNDER THE BONUS PLAN FOR A GIVEN YEAR (“PLAN
BONUS”) WILL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE BONUS PLAN AND BASED
ON (I) COMPANY’S PERFORMANCE DURING SUCH YEAR MEASURED AGAINST ONE OR

 

2

--------------------------------------------------------------------------------


 


MORE COMPANY GOALS SET BY THE CHIEF EXECUTIVE OFFICER AT THE BEGINNING OF SUCH
YEAR, AND (II) EXECUTIVE’S PERFORMANCE DURING SUCH YEAR MEASURED AGAINST ONE OR
MORE JOB-SPECIFIC GOALS DETERMINED BY THE CHIEF EXECUTIVE OFFICER AND EXECUTIVE
AT THE BEGINNING OF SUCH YEAR.  EXECUTIVE’S PLAN BONUS FOR A GIVEN YEAR WILL BE
TARGETED AT 35% OF SALARY FOR SUCH YEAR, SUBJECT TO APPROVAL BY THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS (THE “COMPENSATION COMMITTEE”).


 


4.3.                              STOCK OPTIONS.  SUBJECT TO APPROVAL BY THE
COMPENSATION COMMITTEE, THE COMPANY SHALL GRANT TO EXECUTIVE A NONQUALIFIED
STOCK OPTION (THE “OPTION”) TO PURCHASE 150,000 SHARES OF THE COMPANY’S COMMON
STOCK, $0.001 PAR VALUE PER SHARE (“COMMON STOCK”).  THE OPTION SHALL HAVE AN
EXERCISE PRICE PER SHARE EQUAL TO THE FAIR MARKET VALUE ON THE DATE OF GRANT (AS
DETERMINED BY THE COMPENSATION COMMITTEE AFTER CONSIDERING ADVICE FROM AN
INDEPENDENT APPRAISAL FIRM) AND SHALL BE SUBSTANTIALLY IN THE FORM OF
EXHIBIT 4.3.   THE OPTION SHALL VEST AS TO 25% OF THE SHARES ISSUABLE THEREUNDER
ON THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE, AND THE REMAINDER SHALL VEST IN
EQUAL MONTHLY PORTIONS OVER THE FOLLOWING 36 MONTHS, FOR A TOTAL FOUR-YEAR
VESTING PERIOD, ALL AS SET FORTH IN GREATER DETAIL IN THE OPTION. 
NOTWITHSTANDING THE VESTING SCHEDULE SET FORTH ABOVE, UPON A CHANGE OF CONTROL
(AS DEFINED BELOW), VESTING OF THE OPTION SHALL ACCELERATE SUCH THAT IF A CHANGE
OF CONTROL OCCURS ON OR BEFORE THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE, THEN
50% OF THE SHARES ISSUABLE PURSUANT TO THE OPTION SHALL BE IMMEDIATELY VESTED
AND IF A CHANGE OF CONTROL OCCURS AFTER THE FIRST ANNIVERSARY OF THE EFFECTIVE
DATE, THEN ALL UNVESTED SHARES ISSUABLE PURSUANT TO THE OPTION SHALL IMMEDIATELY
BECOME VESTED.


 

For purposes of the Option, a “Change of Control” shall mean the sale of all or
substantially all of assets or issued and outstanding capital stock of the
Company in one or more related transactions, or a merger or consolidation
involving the Company in which stockholders of the Company immediately before
such merger or consolidation do not own immediately after such merger or
consolidation capital stock or other equity interests of the surviving
corporation or entity representing more than fifty percent in voting power of
capital stock or other equity interests of such surviving corporation or entity
outstanding immediately after such merger or consolidation.

 


4.4.                              OTHER BENEFITS.    EXECUTIVE SHALL HAVE THE
RIGHT TO PARTICIPATE IN ALL BENEFIT PLANS WHICH MAY BE IN EFFECT FOR THE
COMPANY’S EXECUTIVE EMPLOYEES FROM TIME TO TIME, INCLUDING, WITHOUT LIMITATION,
GROUP HEALTH AND DENTAL INSURANCE, GROUP LIFE INSURANCE, DISABILITY INSURANCE,
AND 401(K) PLANS, IN ACCORDANCE WITH THE TERMS AND CONDITIONS THEREOF.


 


4.5.                              EXPENSES.  DURING THE TERM OF THIS AGREEMENT,
THE COMPANY SHALL PAY OR REIMBURSE EXECUTIVE FOR ALL REASONABLE AND NECESSARY
OUT-OF-POCKET EXPENSES INCURRED BY EXECUTIVE IN THE PERFORMANCE OF HIS DUTIES
UNDER THIS AGREEMENT, SUBJECT TO THE PRESENTMENT BY EXECUTIVE OF APPROPRIATE
REPORTS AND RECEIPTS IN ACCORDANCE WITH THE COMPANY’S NORMAL POLICIES FOR
EXPENSE VERIFICATION.


 


4.6.                              VACATION.  EXECUTIVE SHALL BE ENTITLED TO FOUR
WEEKS VACATION EACH CALENDAR YEAR.  ANY VACATION TAKEN BY EXECUTIVE SHALL BE
TAKEN AT SUCH TIME AS IS REASONABLY CONVENIENT IN RELATIONSHIP TO THE NEEDS OF
THE BUSINESS OF THE COMPANY.  VACATION TIME SHALL NOT ACCRUE BEYOND THE YEAR IN
QUESTION; PROVIDED, HOWEVER, THAT ANY VACATION TIME NOT TAKEN DURING ANY YEAR
DUE TO

 

3

--------------------------------------------------------------------------------


 


CONSTRAINTS IMPOSED BY THE COMPANY’S BUSINESS REQUIREMENTS SHALL ACCRUE BEYOND
THE YEAR IN QUESTION.


 


5.                                       RESTRICTIVE COVENANTS.


 


5.1.                              CERTAIN DEFINITIONS.  THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:


 

“Competitive Activity” means the development, manufacture, distribution, sale or
marketing of products or services which compete with the Company’s products or
services, including without limitation computer-mediated wound closure devices,
imaging devices and vascular devices, whether as a proprietor, partner,
shareholder, owner, employer, employee, independent contractor, venturer or
otherwise.

 

“Competitor” means (i) Ethicon Endo-Surgery (currently a unit of Johnson &
Johnson), (ii) United Stated Surgical Corporation (currently a unit of Tyco
International’s Tyco Healthcare division, which is soon to be spun out as an
independent company), (iii) any other Person (other than Company) that engages
in any Competitive Activity during the Restriction Period, and (iv) any
affiliate or successor of any of the foregoing entities.

 

“Confidential Information” means all confidential, secret or proprietary
information of or relating to the Company, its business or practice, which is
not generally known or available to the public (whether or not in written or
tangible form) including, without limitation, designs, technology, customer
lists, supplier lists, processes, know-how, trade secrets, pricing policies and
other confidential business information.

 

“Confidential Materials” means any and all documents, records, reports, lists,
notes, plans, materials, programs, software, disks, diskettes, recordings,
manuals, correspondence, memoranda, magnetic media or any other tangible media
(including, without limitation, copies or reproductions of any of the foregoing)
in which any Confidential Information may be contained.

 

“Customers” means any and all past, present and future customers of the Company.

 

“Company” means the Company and its subsidiaries, whether now or in the future.

 

“Non-Competition Period” means the period of time, commencing on the date hereof
and expiring 12 months after the termination of Executive’s employment with the
Company pursuant to, this Agreement, voluntarily or involuntarily, for any
reason whatsoever, subject to extension pursuant to Section 5.6 below.

 

“Person” means an individual, proprietorship, partnership, joint venture,
corporation, limited liability company, association, trust, estate,
unincorporated organization, a government or any branch, subdivision, department
or agency thereof, or any entity.

 

4

--------------------------------------------------------------------------------


 

“Personnel” means any and all employees, contractors, agents, vendors,
consultants or other Persons rendering services or providing goods to the
Company for compensation in any form, whether employed by or independent of the
Company.

 

“Restricted Area” means world-wide.

 

“Restriction Period” means the period of time, commencing on the date hereof and
expiring 12 months after the termination of Executive’s employment with the
Company pursuant to, this Agreement, voluntarily or involuntarily, for any
reason whatsoever, subject to extension pursuant to Section 5.4 below.

 


5.2.                              CONFIDENTIALITY.


 


(A)                                  CONFIDENTIAL INFORMATION.  SUBJECT TO
SECTION 5.2(C):


 

(I)                                     DUTY TO MAINTAIN CONFIDENTIALITY. 
EXECUTIVE SHALL MAINTAIN IN STRICT CONFIDENCE AND DULY SAFEGUARD TO THE BEST OF
HIS ABILITY ANY AND ALL CONFIDENTIAL INFORMATION.

 

(II)                                  COVENANT NOT TO DISCLOSE, USE OR EXPLOIT. 
EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, DISCLOSE, DIVULGE OR OTHERWISE
COMMUNICATE TO ANYONE OR USE OR OTHERWISE EXPLOIT FOR THE BENEFIT OF ANYONE,
OTHER THAN THE COMPANY, ANY CONFIDENTIAL INFORMATION.

 

(III)                               CONFIDENTIAL MATERIALS.  ALL CONFIDENTIAL
INFORMATION AND CONFIDENTIAL MATERIALS ARE AND SHALL REMAIN THE EXCLUSIVE
PROPERTY OF THE COMPANY AND NO SUCH MATERIALS OR INFORMATION MAY BE COPIED OR
OTHERWISE REPRODUCED, REMOVED FROM THE PREMISES OF THE COMPANY OR ENTRUSTED TO
ANY PERSON (OTHER THAN COMPANY ITSELF OR AUTHORIZED PERSONNEL) WITHOUT PRIOR
WRITTEN PERMISSION FROM THE COMPANY.

 


(B)                                 SURVIVAL OF COVENANTS.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE COVENANTS SET FORTH IN THIS SECTION 5.2
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND ANY OTHER AGREEMENT AMONG
THE PARTIES HERETO (REGARDLESS OF THE REASON FOR SUCH TERMINATION), UNLESS
TERMINATED BY A WRITTEN INSTRUMENT THAT EXPRESSLY TERMINATES BY SPECIFIC
REFERENCE THE COVENANTS SET FORTH IN THIS SECTION 5.2.


 


(C)                                  PERMITTED ACTIVITIES.  IF EXECUTIVE
RECEIVES A REQUEST OR DEMAND FOR CONFIDENTIAL INFORMATION (WHETHER PURSUANT TO A
DISCOVERY REQUEST, SUBPOENA OR OTHERWISE), EXECUTIVE SHALL IMMEDIATELY GIVE THE
COMPANY WRITTEN NOTICE THEREOF AND SHALL AT THE COMPANY’S EXPENSE (PROVIDED THE
COMPANY APPROVES ANY AND ALL SUCH EXPENSES) EXERT HIS BEST EFFORTS TO RESIST
DISCLOSURE, INCLUDING, WITHOUT LIMITATION, BY FULLY COOPERATING AND ASSISTING
THE COMPANY, AT THE COMPANY’S EXPENSE, IN WHATEVER EFFORTS IT MAY MAKE TO RESIST
OR LIMIT DISCLOSURE OR TO OBTAIN A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY
TO LIMIT OR PROHIBIT FURTHER DISCLOSURE OR USE OF SUCH CONFIDENTIAL
INFORMATION.  IF EXECUTIVE COMPLIES WITH THE PRECEDING SENTENCE BUT NONETHELESS
BECOMES LEGALLY COMPELLED TO DISCLOSE CONFIDENTIAL INFORMATION, EXECUTIVE SHALL
DISCLOSE ONLY THAT PORTION OF THE CONFIDENTIAL INFORMATION THAT HE IS LEGALLY
COMPELLED TO DISCLOSE.

 

5

--------------------------------------------------------------------------------


 


5.3.                              COVENANT NOT TO COMPETE.  DURING THE
NON-COMPETITION PERIOD, EXECUTIVE SHALL NOT, DIRECTLY, INDIRECTLY, WHETHER AS A
SOLE PRACTITIONER, OWNER, PARTNER, SHAREHOLDER, INVESTOR, EMPLOYEE, COMPANY,
VENTURER, INDEPENDENT CONTRACTOR, CONSULTANT OR OTHER PARTICIPANT, (I) OWN,
MANAGE, INVEST IN OR ACQUIRE ANY ECONOMIC STAKE OR INTEREST IN ANY PERSON
INVOLVED IN A COMPETITIVE ACTIVITY, (II) DERIVE ECONOMIC BENEFIT FROM OR WITH
RESPECT TO ANY COMPETITIVE ACTIVITY, OR (III) OTHERWISE ENGAGE OR PARTICIPATE IN
ANY MANNER WHATSOEVER IN ANY COMPETITIVE ACTIVITY; PROVIDED, HOWEVER, THIS
SECTION 5.3 SHALL NOT RESTRICT EXECUTIVE FROM OWNING LESS THAN 1% OF THE
PUBLICLY TRADED DEBT OR EQUITY SECURITIES ISSUED BY A CORPORATION OR OTHER
ENTITY OR FROM HAVING ANY OTHER PASSIVE INVESTMENT THAT CREATES NO CONFLICT OF
LOYALTY OR INTEREST WITH ANY DUTY OWED TO THE COMPANY.  EXECUTIVE SHALL BE
DEEMED TO HAVE DERIVED ECONOMIC BENEFIT IN VIOLATION OF THIS SECTION 5.3 IF,
AMONG OTHER THINGS, ANY OF HIS COMPENSATION OR INCOME IS IN ANY WAY RELATED TO
ANY COMPETITIVE ACTIVITY CONDUCTED BY ANY PERSON.  FURTHER, DURING THE
NON-COMPETITION PERIOD EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, ADVANCE,
COOPERATE IN OR HELP OR AID ANY COMPETITOR IN THE CONDUCT OF ANY COMPETITIVE
ACTIVITY, OR ACCEPT ANY EMPLOYMENT WITH OR OTHERWISE BE INVOLVED, DIRECTLY OR
INDIRECTLY, IN (OR WITH ANY PERSON INVOLVED IN) ANY COMPETITIVE ACTIVITY WHICH
BY ITS NATURE COULD REASONABLY BE EXPECTED TO INVOLVE THE USE OR DISCLOSURE OF
ANY CONFIDENTIAL INFORMATION.


 


5.4.                              COVENANTS NOT TO INTERFERE.


 


(A)                                  CUSTOMERS.  DURING THE RESTRICTION PERIOD,
EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, INDUCE OR INFLUENCE, OR ATTEMPT TO
INDUCE OR INFLUENCE, ANY CUSTOMER TO TERMINATE A RELATIONSHIP WHICH HAS BEEN
FORMED OR IS BEING FORMED, OR OTHERWISE DIVERT FROM THE COMPANY, ANY CUSTOMER,
OR SOLICIT, INDUCE OR INFLUENCE ANY CUSTOMER TO DISCONTINUE, REDUCE THE EXTENT
OF, DISCOURAGE THE DEVELOPMENT OF OR OTHERWISE HARM ITS RELATIONSHIP WITH THE
COMPANY, INCLUDING, WITHOUT LIMITATION, TO COMMENCE OR INCREASE ITS RELATIONSHIP
WITH ANY COMPETITOR.


 


(B)                                 PERSONNEL.  DURING THE RESTRICTION PERIOD,
EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, RECRUIT, SOLICIT OR OTHERWISE
INDUCE OR INFLUENCE ANY PERSONNEL OF THE COMPANY TO DISCONTINUE, REDUCE THE
EXTENT OF, DISCOURAGE THE DEVELOPMENT OF OR OTHERWISE HARM ITS RELATIONSHIP OR
COMMITMENT TO THE COMPANY.  CONDUCT PROHIBITED UNDER THIS SECTION 5.4(B) SHALL
INCLUDE, WITHOUT LIMITATION, EMPLOYING, SEEKING TO EMPLOY OR CAUSING, AIDING,
INDUCING OR INFLUENCING A COMPETITOR TO EMPLOY OR SEEK TO EMPLOY ANY PERSONNEL
OF THE COMPANY.


 


5.5.                              EQUITABLE RELIEF.  EACH OF THE PARTIES
ACKNOWLEDGES THAT THE PROVISIONS AND RESTRICTIONS OF THIS SECTION 5 ARE
REASONABLE AND NECESSARY FOR THE PROTECTION OF THE LEGITIMATE INTERESTS OF
COMPANY.  EACH OF THE PARTIES FURTHER ACKNOWLEDGES THAT THE PROVISIONS AND
RESTRICTIONS OF THIS SECTION 5 ARE UNIQUE AND THAT ANY BREACH OR THREATENED
BREACH OF ANY SUCH PROVISIONS OR RESTRICTIONS WILL PROVIDE COMPANY WITH NO
ADEQUATE REMEDY AT LAW, AND THE RESULT WILL BE IRREPARABLE HARM TO COMPANY. 
THEREFORE, THE PARTIES HERETO AGREE THAT UPON A BREACH OR THREATENED BREACH OF
THE PROVISIONS OR RESTRICTIONS OF THIS SECTION 5, COMPANY SHALL BE ENTITLED, IN
ADDITION TO ANY OTHER RIGHTS AND REMEDIES WHICH MAY BE AVAILABLE TO IT, TO
INSTITUTE AND MAINTAIN PROCEEDINGS AT LAW OR IN EQUITY, TO RECOVER DAMAGES, TO
OBTAIN AN EQUITABLE ACCOUNTING OF ALL EARNINGS, PROFITS OR OTHER BENEFITS
RESULTING FROM SUCH BREACH OR THREATENED BREACH AND TO OBTAIN SPECIFIC
PERFORMANCE OR A TEMPORARY AND PERMANENT INJUNCTION.

 

6

--------------------------------------------------------------------------------


 


5.6.                              FULL RESTRICTION PERIOD.  IF EXECUTIVE
VIOLATES ANY RESTRICTIVE COVENANT CONTAINED HEREIN AND COMPANY INSTITUTES ACTION
FOR EQUITABLE RELIEF, COMPANY, AS A RESULT OF THE TIME INVOLVED IN OBTAINING
SUCH RELIEF, SHALL NOT BE DEPRIVED OF THE BENEFIT OF THE FULL NON-COMPETITION
PERIOD OR RESTRICTION PERIOD, AS THE CASE MAY BE.  ACCORDINGLY, THE
NON-COMPETITION PERIOD AND THE RESTRICTION PERIOD SHALL BE DEEMED TO HAVE THE
RESPECTIVE DURATIONS SPECIFIED IN SECTION 5.1, COMPUTED FROM AND COMMENCING ON
THE DATE ON WHICH RELIEF IS GRANTED BY A FINAL ORDER FROM WHICH THERE IS NO
APPEAL, BUT REDUCED, IF APPLICABLE, BY THE LENGTH OF TIME BETWEEN THE DATE SUCH
PERIOD INITIALLY COMMENCED AND THE DATE OF THE FIRST VIOLATION OF ANY
RESTRICTIVE COVENANT BY EXECUTIVE.


 


5.7.                              EQUITABLE ACCOUNTING.  COMPANY SHALL HAVE THE
RIGHT TO DEMAND AND RECEIVE EQUITABLE ACCOUNTING WITH RESPECT TO ANY
CONSIDERATION RECEIVED BY EXECUTIVE IN CONNECTION WITH ACTIVITIES IN BREACH OF
THE RESTRICTIVE COVENANTS HEREIN, AND COMPANY SHALL BE ENTITLED TO PAYMENT FROM
EXECUTIVE OF SUCH CONSIDERATION ON DEMAND.


 


5.8.                              PRIOR BREACHES.  NEITHER THE EXPIRATION OF THE
RESTRICTION PERIOD NOR THE TERMINATION OF THE STATUS OF ANY CUSTOMER OR
PERSONNEL AS SUCH (WHETHER OR NOT DUE TO A BREACH HEREOF BY EXECUTIVE) SHALL
PRECLUDE, LIMIT OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF COMPANY AGAINST
EXECUTIVE BASED UPON ANY BREACH HEREOF DURING THE RESTRICTION PERIOD OR BEFORE
SUCH STATUS OF CUSTOMER OR PERSONNEL TERMINATED.


 


5.9.                              NONCIRCUMVENTION OF COVENANTS.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT, FOR PURPOSES OF THIS AGREEMENT, AN ACTION SHALL BE
CONSIDERED TO HAVE BEEN TAKEN BY EXECUTIVE “INDIRECTLY” IF TAKEN BY OR THROUGH
(A) ANY MEMBER OF HIS FAMILY (BEING AN IMMEDIATE RELATION BY BLOOD, MARRIAGE OR
ADOPTION), (B) ANY PERSON OWNED OR CONTROLLED, SOLELY OR WITH OTHERS, DIRECTLY
OR “INDIRECTLY” BY EXECUTIVE OR A MEMBER OF HIS FAMILY, (C) ANY PERSON OF WHICH
HE IS AN OWNER, PARTNER, EMPLOYEE, TRUSTEE, INDEPENDENT CONTRACTOR OR AGENT,
(D) ANY EMPLOYEES, PARTNERS OWNERS OR INDEPENDENT CONTRACTORS OF ANY SUCH PERSON
OR (E) ANY OTHER ONE OR MORE REPRESENTATIVES OR INTERMEDIARIES, IT BEING THE
INTENTION OF THE PARTIES THAT EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY
CIRCUMVENT ANY RESTRICTIVE COVENANT CONTAINED HEREIN OR THE INTENT THEREOF.


 


5.10.                        NOTICE OF RESTRICTIONS.  DURING THE RESTRICTION
PERIOD, EMPLOYEE SHALL NOTIFY EACH PROSPECTIVE COMPANY, PARTNER OR CO-VENTURER
OF THE RESTRICTIONS CONTAINED IN THIS AGREEMENT.  COMPANY IS HEREBY AUTHORIZED
TO CONTACT ANY OF SUCH PERSONS FOR THE PURPOSE OF PROVIDING NOTICE OF SUCH
RESTRICTIONS.


 


5.11.                        REDUCTION OF RESTRICTIONS BY COURT ACTION.  EACH OF
THE PROVISIONS HEREOF, INCLUDING, WITHOUT LIMITATION, THE PERIODS OF TIME,
GEOGRAPHIC AREAS AND TYPES AND SCOPES OF DUTIES OF, AND RESTRICTIONS ON THE
ACTIVITIES OF, THE PARTIES HERETO SPECIFIED HEREIN ARE AND ARE INTENDED TO BE
DIVISIBLE, AND IF ANY PORTION THEREOF (INCLUDING ANY SENTENCE, CLAUSE OR WORD)
SHALL BE HELD CONTRARY TO LAW OR INVALID OR UNENFORCEABLE IN ANY RESPECT IN ANY
JURISDICTION, OR AS TO ONE OR MORE PERIODS OF TIME, AREAS OR BUSINESS ACTIVITIES
OR ANY PART THEREOF, THE REMAINING PROVISIONS SHALL NOT BE AFFECTED BUT SHALL
REMAIN IN FULL FORCE AND EFFECT, AND ANY SUCH INVALID OR UNENFORCEABLE PROVISION
SHALL BE DEEMED, WITHOUT FURTHER ACTION ON THE PART OF ANY PARTY HERETO OR OTHER
PERSON, MODIFIED AND AMENDED TO THE MINIMUM EXTENT ON THE PART OF ANY PARTY
HERETO OR OTHER PERSON, MODIFIED AND AMENDED TO THE MINIMUM EXTENT NECESSARY TO
RENDER THE SAME VALID AND ENFORCEABLE IN SUCH JURISDICTION.

 

7

--------------------------------------------------------------------------------


 


5.12.                        FAIRNESS OF RESTRICTIONS.  EXECUTIVE ACKNOWLEDGES
AND AGREES THAT (A) COMPLIANCE WITH THE RESTRICTIVE COVENANTS SET FORTH HEREIN
WOULD NOT PREVENT HIM FROM EARNING A LIVING THAT INVOLVES HIS TRAINING AND
SKILLS WITHOUT RELOCATING, BUT ONLY ENGAGING IN UNFAIR COMPETITION WITH,
MISAPPROPRIATING A CORPORATE OPPORTUNITY OF, OR OTHERWISE UNFAIRLY HARMING
COMPANY AND (B) THE RESTRICTIVE COVENANTS SET FORTH HEREIN ARE INTENDED TO
PROVIDE A MINIMUM LEVEL OF PROTECTION NECESSARY TO PROTECT THE LEGITIMATE
INTERESTS ON COMPANY.  IN ADDITION, THE PARTIES ACKNOWLEDGE THAT NOTHING HEREIN
IS INTENDED TO OR SHALL LIMIT, REPLACE OR OTHERWISE AFFECT ANY OTHER RIGHTS OR
REMEDIES AT LAW OR IN EQUITY FOR PROTECTION AGAINST UNFAIR COMPETITION WITH,
MISAPPROPRIATION OF CORPORATE OPPORTUNITIES OF, DISCLOSURE OF CONFIDENTIAL AND
PROPRIETARY INFORMATION OF, OR DEFAMATION OF COMPANY, OR FOR PROTECTION OF ANY
OTHER RIGHTS OR INTEREST OF COMPANY.


 


6.                                       OWNERSHIP AND ASSIGNMENT OF
INVENTIONS.  EXECUTIVE AGREES THAT IF, DURING HIS EMPLOYMENT WITH COMPANY,
EXECUTIVE SHALL (EITHER ALONE OR WITH OTHERS) MAKE, CONCEIVE, DISCOVER OR REDUCE
TO PRACTICE ANY INVENTION, MODIFICATION, DISCOVERY, DESIGN, DEVELOPMENT,
IMPROVEMENT, PROCESS, FORMULA, DATA, TECHNIQUE, KNOW-HOW, SECRET OR INTELLECTUAL
PROPERTY RIGHT WHATSOEVER OR ANY INTEREST THEREIN (WHETHER OR NOT PATENTABLE OR
REGISTRABLE UNDER COPYRIGHT OR SIMILAR STATUTES OR SUBJECT TO ANALOGOUS
PROTECTION) (COLLECTIVELY, “INVENTIONS”) THAT RELATES TO ANY OF THE PRODUCTS OR
SERVICES BEING DEVELOPED, MANUFACTURED OR SOLD BY COMPANY OR WHICH MAY
CONVENIENTLY BE USED IN RELATION THEREWITH OR WHICH MAY BE USED IN PLACE OF ANY
SUCH PRODUCT OR SERVICE, OR RESULTS FROM TASKS ASSIGNED TO EXECUTIVE BY COMPANY
OR RESULTS, IN WHOLE OR IN PART, FROM THE USE OF PROPERTY OR PREMISES OWNED,
LEASED OR CONTRACTED FOR BY COMPANY, SUCH INVENTIONS AND THE BENEFITS THEREOF
SHALL IMMEDIATELY BECOME THE SOLE AND ABSOLUTE PROPERTY OF COMPANY AND ITS
ASSIGNS.  EXECUTIVE AGREES THAT ALL INVENTIONS THAT CONSIST OF WORKS OF
AUTHORSHIP CAPABLE OF PROTECTION UNDER COPYRIGHT LAWS SHALL CONSTITUTE WORKS
MADE FOR HIRE.  EXECUTIVE HEREBY AGREES TO ASSIGN, AND TO THE EXTENT HE MAY
LAWFULLY DO SO, HEREBY ASSIGNS TO COMPANY, ANY RIGHTS EXECUTIVE MAY HAVE OR
ACQUIRE IN THE INVENTIONS AND BENEFITS AND/OR RIGHTS RESULTING THEREFROM TO
COMPANY AND ITS ASSIGNS WITHOUT COMPENSATION.


 


7.                                       EXECUTIVE’S OBLIGATION TO KEEP
RECORDS.  EXECUTIVE SHALL MAKE AND MAINTAIN ADEQUATE AND CURRENT WRITTEN RECORDS
OF ALL INVENTIONS, INCLUDING NOTEBOOKS AND INVENTION DISCLOSURES, WHICH RECORDS
SHALL BE AVAILABLE TO AND REMAIN THE PROPERTY OF COMPANY AT ALL TIMES. 
EXECUTIVE SHALL PROMPTLY DISCLOSE ALL INVENTIONS TO COMPANY, FULLY, IN WRITING
AND WITHOUT PUBLISHING THE SAME, IMMEDIATELY UPON PRODUCTION OR DEVELOPMENT OF
THE SAME AND AT ANY TIME UPON REQUEST.

 

8

--------------------------------------------------------------------------------


 


8.                                       EXECUTIVE’S OBLIGATION TO COOPERATE. 
EXECUTIVE WILL, AT ANY TIME DURING HIS EMPLOYMENT, OR AFTER IT TERMINATES, UPON
REQUEST OF COMPANY, EXECUTE ALL DOCUMENTS AND PERFORM ALL LAWFUL ACTS WHICH
COMPANY CONSIDERS NECESSARY OR ADVISABLE TO SECURE ITS RIGHTS UNDER SECTION 6 OF
THIS AGREEMENT AND TO CARRY OUT THE INTENT OF THIS AGREEMENT.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, EXECUTIVE WILL ASSIST COMPANY IN ANY REASONABLE
MANNER TO OBTAIN FOR ITS OWN BENEFIT PATENTS OR COPYRIGHTS IN ANY AND ALL
COUNTRIES WITH RESPECT TO ALL INVENTIONS ASSIGNED PURSUANT TO SECTION 6, AND
EXECUTIVE WILL EXECUTE, WHEN REQUESTED, PATENT AND OTHER APPLICATIONS AND
ASSIGNMENTS THEREOF TO COMPANY, OR PERSONS DESIGNATED BY IT, AND ANY OTHER
LAWFUL DOCUMENTS DEEMED NECESSARY BY COMPANY TO CARRY OUT THE PURPOSES OF THIS
AGREEMENT, AND EXECUTIVE WILL FURTHER ASSIST COMPANY IN EVERY REASONABLY WAY TO
ENFORCE ANY PATENTS AND COPYRIGHTS OBTAINED, INCLUDING TESTIFYING IN ANY SUIT OR
PROCEEDING INVOLVING ANY OF SAID PATENTS OR COPYRIGHTS OR EXECUTING ANY
DOCUMENTS DEEMED NECESSARY BY COMPANY, ALL WITHOUT FURTHER CONSIDERATION THAN
PROVIDED FOR HEREIN.  IT IS UNDERSTOOD THAT DURING THE TERM OF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY REASONABLE OUT-OF-POCKET EXPENSES OF EXECUTIVE’S
ASSISTANCE INCURRED AT THE REQUEST OF COMPANY UNDER THIS SECTION WILL BE
REIMBURSED BY COMPANY AND FOLLOWING THE TERM OF EXECUTIVE’S EMPLOYMENT BY
COMPANY, EXECUTIVE AND COMPANY WILL MUTUALLY AGREE UPON A REASONABLE RATE OF
REIMBURSEMENT, IN ADDITION TO REASONABLE OUT-OF-POCKET EXPENSES, FOR EXECUTIVE’S
ASSISTANCE INCURRED AT THE REQUEST OF COMPANY UNDER THIS SECTION.


 


9.                                       TERMINATION.


 


9.1.                              BASES FOR TERMINATION.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, THE EMPLOYMENT RELATIONSHIP CREATED UNDER
THIS AGREEMENT BETWEEN COMPANY AND EXECUTIVE SHALL TERMINATE IMMEDIATELY UPON
THE OCCURRENCE OF ANY ONE OF THE FOLLOWING EVENTS:


 


(A)                                  THE DEATH OF EXECUTIVE;


 


(B)                                 EXECUTIVE SHALL BECOME PERMANENTLY DISABLED
(AS DEFINED IN SECTION 9.4);


 


(C)                                  IMMEDIATELY UPON DELIVERY TO EXECUTIVE BY
COMPANY OF WRITTEN NOTICE OF TERMINATION FOR CAUSE (AS DEFINED IN SECTION 9.4);


 


(D)                                 IMMEDIATELY UPON DELIVERY TO EXECUTIVE BY
COMPANY OF WRITTEN NOTICE OF TERMINATION WITHOUT CAUSE; OR


 


(E)                                  THIRTY (30) DAYS AFTER DELIVERY TO COMPANY
BY EXECUTIVE OF WRITTEN NOTICE OF EXECUTIVE’S VOLUNTARY AND UNILATERAL
TERMINATION OF THIS AGREEMENT.


 


NOTWITHSTANDING ANY TERMINATION OF EMPLOYMENT, EXECUTIVE, IN CONSIDERATION OF
HIS EMPLOYMENT HEREUNDER TO THE DATE OF SUCH TERMINATION AND THE PAYMENT BY
COMPANY OF THE COMPENSATION PAYABLE HEREUNDER, AGREES THAT EXECUTIVE’S COVENANTS
AND OBLIGATIONS SET FORTH IN SECTIONS 5 THROUGH 10 SHALL REMAIN IN EFFECT AND BE
FULLY ENFORCEABLE IN ACCORDANCE WITH THE PROVISIONS THEREUNDER.

 

9

--------------------------------------------------------------------------------


 


9.2.                              EFFECT OF TERMINATION.


 


(A)                                  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED
PURSUANT TO CLAUSES (A), (B), (C) OR (E) OF SECTION 9.1 HEREOF, EXECUTIVE SHALL
BE ENTITLED TO RECEIVE HIS SALARY PRO-RATED THROUGH THE EFFECTIVE DATE OF SUCH
TERMINATION (WHICH SHALL BE THE DATE OF DEATH OR THE DATE EXECUTIVE BECOMES
PERMANENTLY DISABLED), WHICH PRO-RATED SALARY SHALL BE PAID TO EXECUTIVE WITHIN
15 DAYS OF SUCH EFFECTIVE DATE.  EXECUTIVE SHALL ALSO BE ENTITLED TO
REIMBURSEMENT FOR ALL EXPENSES INCURRED BY EXECUTIVE PRIOR TO SUCH EFFECTIVE
DATE IN CONNECTION WITH HIS DUTIES HEREUNDER, TO THE EXTENT THAT SUCH EXPENSES
HAVE NOT BEEN PREVIOUSLY REIMBURSED BY COMPANY, WHICH EXPENSES SHALL BE PAID TO
EXECUTIVE WITHIN 15 DAYS AFTER EXECUTIVE SUBMITS TO COMPANY APPROPRIATE
DOCUMENTATION AS REQUIRED HEREUNDER.


 


(B)                                 IF EXECUTIVE’S EMPLOYMENT IS TERMINATED
PURSUANT TO CLAUSE (D) OF SECTION 9.1 HEREOF PRIOR TO A CHANGE OF CONTROL,
COMPANY SHALL (I) CONTINUE TO PAY TO EXECUTIVE HIS SALARY IN EFFECT AS OF THE
DATE IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION, UNTIL THE
SIX-MONTH ANNIVERSARY OF SUCH EFFECTIVE DATE, AND (II) REIMBURSE EXECUTIVE FOR
ALL EXPENSES INCURRED PRIOR TO SUCH EFFECTIVE DATE IN CONNECTION WITH HIS DUTIES
HEREUNDER, TO THE EXTENT THAT SUCH EXPENSES HAVE NOT BEEN PREVIOUSLY REIMBURSED
BY COMPANY, WHICH EXPENSES SHALL BE PAID TO EXECUTIVE WITHIN 15 DAYS AFTER
EXECUTIVE SUBMITS TO COMPANY APPROPRIATE DOCUMENTATION AS REQUIRED HEREUNDER.


 


(C)                                  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED
PURSUANT TO CLAUSE (D) OF SECTION 9.1 HEREOF ON OR AFTER A CHANGE OF CONTROL,
COMPANY SHALL (I) CONTINUE TO PAY TO EXECUTIVE HIS SALARY IN EFFECT AS OF THE
DATE IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION, UNTIL THE
ONE-YEAR ANNIVERSARY OF SUCH EFFECTIVE DATE, AND (II) REIMBURSE EXECUTIVE FOR
ALL EXPENSES INCURRED PRIOR TO SUCH EFFECTIVE DATE IN CONNECTION WITH HIS DUTIES
HEREUNDER, TO THE EXTENT THAT SUCH EXPENSES HAVE NOT BEEN PREVIOUSLY REIMBURSED
BY COMPANY, WHICH EXPENSES SHALL BE PAID TO EXECUTIVE WITHIN 15 DAYS AFTER
EXECUTIVE SUBMITS TO COMPANY APPROPRIATE DOCUMENTATION AS REQUIRED HEREUNDER.


 


(D)         NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 9.2, EXECUTIVE
SHALL NOT BE ENTITLED TO RECEIVE ANY PAYMENTS OR BENEFITS PURSUANT TO
SECTION 9.2(B), (C), OR (D) UNLESS HE FIRST EXECUTES AND DELIVERS TO THE COMPANY
A GENERAL RELEASE OF CLAIMS AGAINST THE COMPANY AND ITS AFFILIATES IN FORM AND
SUBSTANCE REASONABLE SATISFACTORY TO THE COMPANY.  WITHOUT PREJUDICE TO ANY
OTHER RIGHT OR REMEDY TO WHICH THE COMPANY MAY BE ENTITLED, THE COMPANY MAY
TERMINATE ITS OBLIGATIONS UNDER SECTION 9.2 IF EXECUTIVE BREACHES HIS
OBLIGATIONS UNDER SECTIONS 5, 6, 8, 9 OR 10.


 


9.3.                              SURRENDER OF RECORDS AND PROPERTY.  UPON
TERMINATION OF HIS EMPLOYMENT WITH COMPANY, EXECUTIVE SHALL PROMPTLY DELIVER TO
COMPANY ALL RECORDS, MANUALS, BOOKS, BLANK FORMS, DOCUMENTS, LETTERS, MEMORANDA,
NOTES, NOTEBOOKS, REPORTS, DATA, TABLES, CALCULATIONS AND COPIES THEREOF, WHICH
ARE THE PROPERTY OF COMPANY OR WHICH RELATE IN ANY WAY TO THE BUSINESS,
PRODUCTS, PRACTICES OR TECHNIQUES OF COMPANY, AND ALL OTHER PROPERTY, TRADE
SECRETS AND CONFIDENTIAL INFORMATION OF COMPANY, INCLUDING, WITHOUT LIMITATION,
ALL DOCUMENTS WHICH IN WHOLE OR IN PART CONTAIN ANY TRADE SECRETS OR
CONFIDENTIAL INFORMATION OF COMPANY, WHICH IN ANY OF THESE CASES ARE IN HIS
POSSESSION OR UNDER HIS CONTROL.

 

10

--------------------------------------------------------------------------------

 


9.4.         CERTAIN DEFINITIONS.  FOR THE PURPOSES OF THIS SECTION 9, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Cause” shall mean (i) Executive’s willful misconduct which materially and
adversely reflects upon the business, affairs, operations, or reputation of
Company or upon Executive’s ability to perform his duties for Company;
(ii) Executive’s failure to perform his duties and responsibilities other than
as a result of disability for Company, which failure continues for more than ten
days after Company gives written notice to Executive which sets forth in
reasonable detail the nature of such failure; (iii) Executive’s negligent
performance of his duties, which negligent performance continues for more than
ten days after Company gives written notice to Executive which sets forth in
reasonable detail the nature of such negligence; or (iv) Executive’s breach of
any one or more of the material provisions of this Agreement (including without
limitation Section 3.3 and the policies referenced therein), which breach
continues for more than ten days after Company gives written notice to Executive
which sets forth in reasonable detail the nature of such breach.

 

“Permanently Disabled” means Executive is unable to continue his normal duties
of employment, by reason of a medically determined physical or mental
impairment, for a continuous period of nineteen (19) consecutive weeks or for
any twenty-six (26) weeks within a fifty-two (52) week period.

 


10.          MISCELLANEOUS PROVISIONS.


 


10.1.       GOVERNING LAW AND JURISDICTION.  THIS AGREEMENT SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA AND FOR
ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN SAID STATE.  THE PARTIES
CONSENT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF COMMON PLEAS LOCATED IN
BUCKS COUNTY, PENNSYLVANIA IN ALL ACTIONS ARISING OUT OF THIS AGREEMENT.


 


10.2.       ENTIRE AGREEMENT.  THIS AGREEMENT (TOGETHER WITH THE EXHIBIT
ATTACHED HERETO, WHICH HEREBY IS INCORPORATED BY REFERENCE) CONTAINS THE ENTIRE
AGREEMENT OF THE PARTIES HERETO RELATING TO THE EMPLOYMENT OF EXECUTIVE BY
COMPANY AND THE OTHER MATTERS DISCUSSED HEREIN AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS WITH RESPECT TO SUCH SUBJECT MATTER, AND THE
PARTIES HERETO HAVE MADE NO AGREEMENTS, REPRESENTATIONS OR WARRANTIES RELATING
TO THE SUBJECT MATTER OF THIS AGREEMENT WHICH ARE NOT SET FORTH HEREIN.


 


10.3.       WITHHOLDING TAXES.  COMPANY MAY WITHHOLD FROM ANY COMPENSATION OR
OTHER BENEFITS PAYABLE UNDER THIS AGREEMENT ALL FEDERAL, STATE, CITY OR OTHER
TAXES AS SHALL BE REQUIRED PURSUANT TO ANY LAW OR GOVERNMENTAL REGULATION OR
RULING.


 


10.4.       SUPPLEMENTS AND AMENDMENTS.  THIS AGREEMENT MAY BE SUPPLEMENTED OR
AMENDED ONLY UPON THE WRITTEN CONSENT OF EACH OF THE PARTIES HERETO.


 


10.5.       ASSIGNMENT.  EXCEPT AS EXPRESSLY PROVIDED BELOW, THIS AGREEMENT
SHALL NOT BE ASSIGNABLE, IN WHOLE OR IN PART, BY EITHER PARTY WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY.  COMPANY MAY, WITHOUT THE PRIOR WRITTEN
CONSENT OF EXECUTIVE, ASSIGN ITS RIGHTS AND

 

11

--------------------------------------------------------------------------------


 


OBLIGATIONS UNDER THIS AGREEMENT TO ANY OTHER CORPORATION, FIRM OR OTHER
BUSINESS ENTITY WITH OR INTO WHICH COMPANY MAY MERGE OR CONSOLIDATE, OR TO WHICH
COMPANY MAY SELL OR TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, OR OF WHICH
50% OR MORE OF THE EQUITY INVESTMENT AND OF THE VOTING CONTROL IS OWNED,
DIRECTLY OR INDIRECTLY, BY, OR IS UNDER COMMON OWNERSHIP WITH, COMPANY.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


10.6.       NO WAIVER.  NO TERM OR CONDITION OF THIS AGREEMENT SHALL BE DEEMED
TO HAVE BEEN WAIVED, NOR SHALL THERE BE ANY ESTOPPEL TO ENFORCE ANY PROVISIONS
OF THIS AGREEMENT, EXCEPT BY A STATEMENT IN WRITING SIGNED BY THE PARTY AGAINST
WHOM ENFORCEMENT OF THE WAIVER OR ESTOPPEL IS SOUGHT.  ANY WRITTEN WAIVER SHALL
NOT BE DEEMED A CONTINUING WAIVER UNLESS SPECIFICALLY STATED, SHALL OPERATE ONLY
AS TO THE SPECIFIC TERM OR CONDITION WAIVED AND SHALL NOT CONSTITUTE A WAIVER OF
SUCH TERM OR CONDITION FOR THE FUTURE OR AS TO ANY ACT OTHER THAN THAT
SPECIFICALLY WAIVED.


 


10.7.       SEVERABILITY.   THE PROVISIONS OF THIS AGREEMENT ARE SEVERABLE, AND
IF ANY ONE OR MORE PROVISIONS MAY BE DETERMINED TO BE JUDICIALLY UNENFORCEABLE
AND/OR INVALID BY A COURT OF COMPETENT JURISDICTION, IN WHOLE OR IN PART, THE
REMAINING PROVISIONS SHALL NEVERTHELESS BE BINDING, ENFORCEABLE AND IN FULL
FORCE AND EFFECT.


 


10.8.       TITLES AND HEADINGS.  THE TITLES AND HEADINGS OF  THE VARIOUS
SECTIONS OF THIS AGREEMENT ARE INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND
NOT INTENDED FOR ANY PURPOSE WHATSOEVER TO EXPLAIN, MODIFY OR PLACE ANY
CONSTRUCTION UPON ANY OF THE PROVISIONS HEREOF.


 


10.9.       REMEDIES.  EXECUTIVE RECOGNIZES THAT MONEY DAMAGES ALONE MAY NOT
ADEQUATELY COMPENSATE COMPANY IN THE EVENT OF BREACH BY EXECUTIVE OF THIS
AGREEMENT, AND EXECUTIVE THEREFORE AGREES THAT, IN ADDITION TO ALL OTHER
REMEDIES AVAILABLE TO COMPANY AT LAW, IN EQUITY OR OTHERWISE, COMPANY MAY BE
ENTITLED TO INJUNCTIVE RELIEF FOR THE ENFORCEMENT HEREOF.  (FOR PURPOSES OF
CLARIFICATION, EXECUTIVE’S CONSENT TO INJUNCTIVE RELIEF IS SUBJECT TO COMPANY
FIRST PROVING A MATERIAL BREACH OF THIS AGREEMENT.)  ALL RIGHTS AND REMEDIES
HEREUNDER ARE CUMULATIVE AND ARE IN ADDITION TO AND NOT EXCLUSIVE OF ANY OTHER
RIGHTS AND REMEDIES AVAILABLE AT LAW, IN EQUITY, BY AGREEMENT OR OTHERWISE.


 


10.10.     VALIDITY.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT SHALL BE
DETERMINED TO BE UNENFORCEABLE BY REASON OF ITS EXTENSION FOR TOO GREAT A PERIOD
OF TIME OR OVER TOO LARGE A GEOGRAPHIC AREA OR OVER TOO GREAT A RANGE OF
ACTIVITIES, IT SHALL BE INTERPRETED TO EXTEND ONLY OVER THE MAXIMUM PERIOD OF
TIME, GEOGRAPHIC AREA OR RANGE OF ACTIVITIES AS TO WHICH IT MAY BE ENFORCEABLE. 
IF, AFTER APPLICATION OF THE PRECEDING SENTENCE, ANY PROVISION OF THIS AGREEMENT
SHALL BE DETERMINED TO BE INVALID, ILLEGAL OR OTHERWISE UNENFORCEABLE BY A COURT
OF COMPETENT JURISDICTION, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
OTHER PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED THEREBY.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 10, ANY INVALID, ILLEGAL OR UNENFORCEABLE
PROVISION OF THIS AGREEMENT SHALL BE SEVERABLE, AND AFTER ANY SUCH SEVERANCE,
ALL OTHER PROVISIONS HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT.


 


10.11.     NOTICES.  FOR THE PURPOSE OF THIS AGREEMENT, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE

 

12

--------------------------------------------------------------------------------


 


BEEN DULY GIVEN WHEN HAND DELIVERED (WHICH SHALL INCLUDE PERSONAL DELIVERY AND
DELIVERY BY COURIER, MESSENGER OR OVERNIGHT DELIVERY SERVICE) OR MAILED BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

 

If to Executive:

 

At his home address in accordance with the Company’s records.

 

 

 

If to Company:

 

2021 Cabot Boulevard West

 

 

Langhorne, PA  19047

 

or to such other address of which either party gives notice to the other party
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 


10.12.     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND EACH OF SUCH COUNTERPARTS SHALL FOR ALL PURPOSES BE DEEMED TO
BE AN ORIGINAL, AND ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND
THE SAME INSTRUMENT.

 

* * * * *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the day and year first written above.

 

 

 

 

POWER MEDICAL INTERVENTIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ MICHAEL WHITMAN

 

 

 

Name:

Michael Whitman

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ BRIAN M. POSNER

 

 

Brian Posner

 

14

--------------------------------------------------------------------------------
